FILED
                                                                  United States Court of Appeals
                                                                          Tenth Circuit

                                                                        January 18, 2012
                         UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                           Clerk of Court
                                     TENTH CIRCUIT



 STEVEN CHAVEZ,

           Plaintiff-Appellant,

                                                             No. 11-2226
                                                 (D.C. No. 1:11-CV-00840-WPJ-CG)
 v.                                                           (D. N.M.)

 BOB SCHWARTZ; AMY MAYER,

           Defendants-Appellees.



                                  ORDER AND JUDGMENT*


Before BRISCOE, Chief Judge, MURPHY and MATHESON, Circuit Judges.



       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is, therefore,

submitted without oral argument.

       Plaintiff Steven Chavez, a New Mexico state prisoner appearing pro se, appeals


       *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
from the district court’s order dismissing his 42 U.S.C. § 1983 complaint for failure to

state a claim. Exercising jurisdiction pursuant to 28 U.S.C. § 1291, we affirm the district

court’s decision.

                                               I

       In late 1999, Mr. Chavez pled guilty to three counts of first degree murder and was

sentenced to a term of imprisonment of sixty years. He did not file a direct appeal.

       In May 2011, Mr. Chavez filed a pro se motion with the District Court of

Bernalillo County, New Mexico, seeking an order directing “the district Attorney or the

clerk of Court to provide [him] with the complete copy of the Transcripts of the Grand

Jury” proceedings in his criminal case, a “copy of the Indictment itself, a Complete Copy

of the discovery,” and the “Guilty Plea And Sentencing Transcripts.” ROA, Vol. 1 at 13.

Mr. Chavez asserted in his motion that the requested materials were necessary for him to

“secure post-conviction relief.” Id. Mr. Chavez’s motion was denied on June 15, 2011,

by Judge Bob Schwartz.

       After his pro se motion was denied, Mr. Chavez sent a pro se letter to Judge

Schwartz again “requesting a copy of [his] Grand jury proceedings.” Id. at 17. On June

28, 2011, Judge Schwartz sent Mr. Chavez a letter acknowledging receipt of Mr.

Chavez’s letter, and stating: “I will not order the production of [the] transcripts until you

have established its relevance to the grounds of your post conviction relief.” Id. at 16.

       Mr. Chavez then filed with the New Mexico Supreme Court a petition for writ of

prohibition against Judge Schwartz. That petition was denied on July 15, 2011, by way of

                                              -2-
an order signed by Amy Mayer, the Deputy Clerk of the New Mexico Supreme Court. Id.

at 12.

         On September 19, 2011, Mr. Chavez initiated these federal proceedings by filing a

42 U.S.C. § 1983 civil rights complaint against Judge Schwartz and Ms. Mayer. The

single count asserted in the complaint alleged that Judge Schwartz and Ms. Mayer

violated Mr. Chavez’s due process rights by denying him “discovery, transcripts, [and]

records” necessary “to file a successful post-conviction habeas petition.” Id. at 3. The

complaint sought relief in the form of an order directing “the state to provide the

requested documents or the defendants to provide the requested materials free of charge.”

Id. at 6. Mr. Chavez requested and was granted leave to proceed in forma pauperis (IFP)

under 28 U.S.C. § 1915.

         On October 13, 2011, the district court, acting sua sponte under 28 U.S.C. §

1915(e)(2)(B) and Federal Rule of Civil Procedure 12(b)(6), issued a memorandum

opinion and order dismissing Mr. Chavez’s complaint. The district court concluded that

Mr. Chavez’s “allegations d[id] not state claims for relief,” id. at 39, and that allowing

Mr. Chavez an opportunity to amend his complaint would be futile, id. at 38.

         Mr. Chavez now appeals.

                                              II

         “We review de novo the district court’s decision to dismiss an IFP complaint under

28 U.S.C. § 1915(e)(2)(B) for failure to state a claim.” Kay v. Bemis, 500 F.3d 1214,

1217 (10th Cir. 2007). We consider “whether the complaint contains ‘enough facts to

                                             -3-
state a claim to relief that is plausible on its face.’” Ridge at Red Hawk, L.L.C. v.

Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007) (quoting Bell Atl. Corp. v. Twombly,

127 S. Ct. 1955, 1969 (2007)).

       After carefully examining Mr. Chavez’s appellate pleadings and the record on

appeal, we conclude that the district court properly dismissed Mr. Chavez’s complaint for

failure to state a claim upon which relief could be granted. Generally speaking, the only

type of relief available to a plaintiff who sues a judicial officer is declaratory relief. See

Schepp v. Fremont County, 900 F.2d 1448, 1452 (10th Cir. 1990); 42 U.S.C. § 1983

(prohibiting injunctive relief against judicial officers “unless a declaratory decree was

violated or declaratory relief was unavailable”). Declaratory relief is meant to define the

legal rights and obligations of the parties in anticipation of some future conduct, not

simply to proclaim liability for past actions. See Utah Animal Rights Coal. v. Salt Lake

City Corp., 371 F.3d 1248, 1266 (10th Cir. 2004); Francis E. Heydt Co. v. United States,

948 F.2d 672, 676-77 (10th Cir. 1991). We do not read Mr. Chavez’s complaint as

seeking such relief. Rather, it is clear that Mr. Chavez was claiming that the two named

defendants were liable under § 1983 for violating his due process rights when they denied

his requests for a copy of his transcript and other court records. Moreover, his complaint

sought relief in the form of an order directing the two named defendants to take certain

official actions, a remedy that federal courts clearly lack the authority to enter. See Knox

v. Bland, 632 F.3d 1290, 1292 (10th Cir. 2011) (holding that federal courts lack the

“authority to issue . . . a writ to direct state courts or their judicial officers in the

                                                -4-
performance of their duties”) (internal quotation marks omitted).

      AFFIRMED.


                                                 Entered for the Court


                                                 Mary Beck Briscoe
                                                 Chief Judge




                                           -5-